CaseCase
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-9 (Ex
                                       14-4
                                          Parte)
                                             Filed Filed
                                                   02/26/21
                                                         02/24/21
                                                              PagePage
                                                                   1 of 51 of 5




                        EXHIBIT G-1
      CaseCase
           1:21-cv-01625-GHW
                1:21-cv-01625-GHW
                               Document
                                   Document
                                        4-9 (Ex
                                             14-4
                                                Parte)
                                                   Filed Filed
                                                         02/26/21
                                                               02/24/21
                                                                    PagePage
                                                                         2 of 52 of 5


    15:21


    ˂
    Re: NIO progress of Qingdao client
        Xueyuan Han
H
        Me, Han expand trimmed content


    The stock has not been sold yet, (we) will
    now transfer the stock to the client. The
    current market value is not too high, is it no
    good? Lost much, currently the client has
    about 500,000 shares, give or take.
    Han




                     Show quote
    CaseCase
         1:21-cv-01625-GHW
              1:21-cv-01625-GHW
                             Document
                                 Document
                                      4-9 (Ex
                                           14-4
                                              Parte)
                                                 Filed Filed
                                                       02/26/21
                                                             02/24/21
                                                                  PagePage
                                                                       3 of 53 of 5




˂
From Ali Email iPhone
----------Original email------------
From: Hanfor han@hanfor.cn
Date: 2019-11-04-12:02:04
To: Yanan Ding
dingyanan@nuoyuan.com.cn
cc: Boss Han han@nuoyuan.com.cn
Subject: Re: NIO mobile progress of
Qingdao client
Stock has not been sold yet, (we) will now
transfer the stock to the client. The current
market value is not too high, is it no good?
Lost much, currently the client has about
500,000 shares, give or take.
Han
On Sep 25, 2019 at 12:59 PM, Yanan Dingi
<dingyanan@nuoyuan.com.cn> wrote:

Mr. Han,
        Here to bother you again, the client
saw the stock price dropped 28% with no
updates and is feeling uneasy. Her cash
flow was affected by the stock price
fluctuations. We are hesitant to push Hong
Kong since we haven’t heard from them.
Can you tell us what is going on at this
point?
From Ali Email iPhone




i
 Yanan Ding is the asset advisor who assisted
Plaintiff Jing Zhang in investing in the Ruili Wenxin
Project.
  CaseCase
       1:21-cv-01625-GHW
            1:21-cv-01625-GHW
                           Document
                               Document
                                    4-9 (Ex
                                         14-4
                                            Parte)
                                               Filed Filed
                                                     02/26/21
                                                           02/24/21
                                                                PagePage
                                                                     4 of 54 of 5



Re: Disposition of NIO mobile of Qingdao
VIP client
Han Myself. Xueyuan Han expand trimmed
content

Please send the account information to my
wechat, I will transfer the stock shares

Sent from my iPhone

On May 6, 2019 at 11:55 PM, Yanan Ding
<dingyanan@nuoyuan.com.cn> wrote:

Hello Mr. Han,

  The biggest client in Qingdao Ms. Jing
Zhang invested 2 million USD to NIO
automobile. An oversea stock trading
account was set up previously according to
the company’s requirements (please see
the attached photo for the detail). After the
silent period the company plans to transfer
the stock shares to Ms. Jing Zhang’s stock
trading account. Because[sic] this client is
the biggest client in Qingdao and is
influential within the local community, this
client recently has had great anxiety due to
the late (profits distribution) of company’s
product and the untimely information
release. (I) would like to ask Mr. Han
regarding the investment withdraw in NIO
project:
     1. Is there any other materials that
         should submit to the company?
     2. When can complete progress of the
         stock transfer?

   Looking forward for Mr. Han’s reply,
   thank you.
   Yanan Ding
  CaseCase
       1:21-cv-01625-GHW
            1:21-cv-01625-GHW
                           Document
                               Document
                                    4-9 (Ex
                                         14-4
                                            Parte)
                                               Filed Filed
                                                     02/26/21
                                                           02/24/21
                                                                PagePage
                                                                     5 of 55 of 5



Re: Fw: Disposition of NIO mobile of
Qingdao VIP client

Han myself. Xueyuan Han expand trimmed
content

I am processing it. After it’s done, will help
him [sic] regarding the transfer procedure.

Send from my iPhone


On May 13, 2019 at 8:30 PM, Yanan Ding
<dingyanan@nuoyuan.com.cn> wrote:

Hello Mr. Han,
    The Qingdao Client of the NIO project is
eager to finalize the necessary procedures,
but has been unable to add your WeChat,
this is my WeChat account           3693 or
         6352. Please add me at your
convenience, thank you for your assistance,
much appreciated.

Yanan Ding
